DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-6) in the reply filed on 9-30-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2017/0117463).
[claim 1] A resistive random access memory (fig. 6B), comprising: a first electrode layer (13, fig. 6B, [0029]) and a second electrode layer (18C, fig. 6B, [0030]), disposed opposite to each other; a variable resistance layer (15, fig. 6B, [0029]), located between the first electrode layer and the second electrode layer; an oxygen exchange layer (17, fig. 6B, [0029]), located between the variable resistance layer and the second electrode layer; a conductive layer (18B, fig. 6B, [0017]), laterally surrounding a sidewall of the oxygen exchange layer; a first barrier layer (16, fig. 6B, [0029]), located between the conductive layer and the oxygen exchange layer (e.g. portion of 16 on the far right that is between the far right portion 18B and 17 in the middle, fig. 6B)  and between the oxygen exchange layer and the variable resistance layer (fig. 6B); and a second barrier layer (18A, fig. 6B, [0017]), located between the conductive layer and the second electrode layer  (e.g. 18A is between a center bottom of 18B and top right of 18C, fig. 6B) and between the second electrode layer and the oxygen exchange layer (fig. 6B).
[claim 2] The resistive random access memory according to claim 1, wherein the conductive layer comprises a material that is less easily bonded with oxygen than the oxygen exchange layer (18B is part of the oxygen diffusion barrier layer, fig. 6B, [0017]).
[claim 3] The resistive random access memory according to claim 1, wherein a material of the conductive layer comprises platinum, iridium, ruthenium, rhodium, tungsten, titanium, hafnium, tantalum, hafnium nitride, tantalum nitride, titanium nitride, tungsten nitride, or a combination thereof (Ti is present in 18B, fig. 6B, [0017]).
 [claim 5] The resistive random access memory according to claim 1, wherein a top surface of the conductive layer is coplanar with a top surface of the second barrier layer and a top surface of the oxygen exchange layer (vertically coplanar, fig. 6B).
[claim 6]  The resistive random access memory according to claim 1, wherein a top surface of the conductive layer is coplanar with a bottom surface of the first barrier layer (vertically coplanar, fig. 6B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Chen (US 2017/0117463) in view of Dang (US 2016/0064664).
Chen discloses the device of claim 1 but does not expressly disclose an encapsulating dielectric layer over Chen’s memory device.
Dang discloses a RRAM device wherein an encapsulating dielectric layer (138, fig. 1a) over the RRAM stack (132/130/128/122/110, fig. 1a).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used an encapsulating dielectric layer on Chen’s RRAM device in order to provide for protection from the external environment and mechanical stability.

With this modification Chen discloses:
[claim 4] The resistive random access memory according to claim 1, further comprising a dielectric layer covering a top surface and a sidewall of the second electrode layer and a plurality of sidewalls of the second barrier layer, the conductive layer, the variable resistance layer, and the first electrode layer (upon modification), wherein the dielectric layer and the oxygen exchange layer are separated by the conductive layer (upon modification).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898